 Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 1 of 6 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                    CASE NO.:
JOSE PAGAN,

      Plaintiff,

vs.

WAL-MART ASSOCIATES, INC.,

     Defendant.
_______________________________/
                   DEFENDANT’S NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, WAL-MART

ASSOCIATES, INC. (“Defendant”), by and through its undersigned counsel, hereby

gives notice that the civil action identified as JOSE PAGAN V. WAL-MART

ASSOCIATES, INC., Case No.: 2021-CA-000255000000, currently pending in state

court in the Tenth Judicial Circuit, in and for Polk County, Florida (“Tenth Judicial

Circuit”), is removed to this Court without waiving any rights to which Defendant

may be entitled, and states:

 I.   REMOVAL IS TIMELY

      1.     On or about January 28, 2021, Plaintiff commenced this action against

Defendant in the Tenth Judicial Circuit. On April 6, 2021, Defendant’s received a

Waiver of Service of Process and Notice of Commencement of Action setting forth



                                         1
 Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 2 of 6 PageID 2




the claim for relief upon which this action is based. On or about April 12, 2021,

Defendant’s counsel executed the waiver of service of process. See Executed Waiver

of Service of Process, attached hereto as Exhibit “A.”

      2.     Pursuant to 28 U.S.C. §1446(b)(2)(B), this Notice of Removal is timely

because it is filed within thirty (30) days after Defendant received a copy of the

initial pleading setting forth the claim for relief upon which the above-captioned

cause is based.

II.   REMOVAL BASED ON FEDERAL QUESTION JURISDICTION IS PROPER

      3.     Pursuant to 28 U.S.C. §1331, this is a civil action brought in a state

court of which the district courts of the United States have original jurisdiction

because Plaintiff has alleged violations of federal law in his Complaint. See

Plaintiff’s Complaint, attached hereto as Exhibit “B.” Plaintiff has pled that

Defendant discriminated and retaliated against him in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C § 2000e et seq. (“Title VII”) and the Americans

with Disabilities Act, 42 U.S. Code § 12101 (“ADA”). Accordingly, removal of this

action is proper under 28 U.S.C. §1441 because the civil action arises under the laws

of the United States.

      4.     Plaintiff’s remaining allegations of discrimination and retaliation

brought under the Florida Civil Rights Act of 1992, § 760, et seq., Florida Statutes

(“FCRA”), are so related to the claims in this action within the original jurisdiction


                                          2
  Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 3 of 6 PageID 3




 of this Court that they form part of the same case or controversy, namely: Plaintiff’s

 employment by Defendant, and the alleged discrimination and retaliation by

 Defendant against Plaintiff in his employment. Accordingly, pursuant to 28 U.S.C.

 §1367(a), this Court has supplemental jurisdiction over Plaintiff’s state law claims.

III.   REMOVAL TO THE MIDDLE DISTRICT OF FLORIDA IS PROPER

       5.     Pursuant to 28 U.S.C. §1446(a), the United States District Court for the

 Middle District of Florida, Tampa Division (“Middle District of Florida”), is the

 judicial district and division embracing the Tenth Judicial Circuit, where this case

 was brought and is pending, and is therefore the proper district court and division to

 which this case must be removed.

IV.    ALL REQUIREMENTS NECESSARY FOR REMOVAL HAVE BEEN MET

       6.     Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and

 orders, that have to date been served upon Defendant or filed in the State Court

 Action are attached hereto as Exhibit “B.”

       7.     There are no motions currently pending in this action in the Tenth

 Judicial Circuit. Accordingly, there are no pending motions or documents being filed

 along with this Notice of Removal, as would otherwise be required.

       8.     Pursuant to 28 U.S.C. §1446(d), promptly after the filing and service of

 this Notice of Removal, Defendant’s Notice to Plaintiff of Removal will be served




                                           3
 Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 4 of 6 PageID 4




upon the following counsel for Plaintiff via email: Alberto Naranjo, Esq., AN Law

Firm, P.A., 7900 Oak Lane, Suite 400, Miami Lakes, FL 33016, an@anlawfirm.com.

      9.     Further, pursuant to 28 U.S.C. §1446(d), a copy of this Notice of

Removal, along with Defendant’s Notice to Plaintiff of Removal, will be filed with

the Clerk of the Court for the Tenth Judicial Circuit. See Notice of Removed Action,

attached as Exhibit “C.”

      WHEREFORE, Defendant respectfully gives notice of the removal of this

action currently pending in the Circuit Court of the Tenth Judicial Circuit in and for

Polk County, Florida to the United States District Court for the Middle District of

Florida, Tampa Division.




                                          4
 Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 5 of 6 PageID 5




Dated: May 6, 2021                     Respectfully submitted,
                                       FORDHARRISON LLP

                                       By: /s/ Fabian A. Ruiz
                                           Amy R. Turci
                                           Florida Bar No.: 349630
                                           aturci@fordharrison.com
                                           225 Water Street Ste 710
                                           Jacksonville, FL, 33202
                                           Tel: (904) 357-2000
                                           Fax: (904) 357-2001

                                          Fabian A. Ruiz
                                          Florida Bar No.: 117928
                                          Email: fruiz@fordharrison.com
                                          1 SE 3rd Avenue, Suite 2130
                                          Miami, FL, 33130
                                          (305) 808-2100 Telephone
                                          (305) 808-2101 Facsimile
                                          Attorneys for Defendant

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 6, 2021, I electronically filed the
foregoing document with the Clerk for the Court using CM/ECF. I also certify that
the foregoing document is being served this day on all counsel of record or pro se
parties identified on the attached Service List in a manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.




                                          5
  Case 8:21-cv-01095-VMC-JSS Document 1 Filed 05/06/21 Page 6 of 6 PageID 6




                              SERVICE LIST
                           Alberto Naranjo, Esq.
                             AN Law Firm, P.A.
                            7900 Oak Lane #400
                         Miami Lakes, Florida 33016
                            Tel: (305) 942-8070
                         Email: an@anlawfirm.com
                            Counsel for Plaintiff

                                   /s/ Fabian A. Ruiz
                                   Fabian A. Ruiz

WSACTIVELLP:12256775.1




                                      6
